Defendant appeals from so much of a judgment of the Supreme Court, Queens County, entered October 28, 1965 after a nonjury trial as (a) awards permanent alimony of $50 a week for those weeks in which the parties’ infant daughter is being maintained by defendant while away at school; and $90 a week for those weeks in which said daughter is residing at home with plaintiff, and (b) directs payment of $5,130 (temporary alimony arrears) in three equal monthly installments. Judgment modified on the facts by reducing to $3,420 the amount of the arrears referred to in the fifth decretal paragraph thereof. As so modified, judgment affirmed, insofar as appealed from, without costs. Under all the circumstances disclosed by this record, we believe the indicated reduction in the arrears of temporary alimony is warranted. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.